NO. 07-06-0359-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                  OCTOBER 12, 2006
                           ______________________________

                         IN RE R. WAYNE JOHNSON, RELATOR
                          _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 ON MOTION TO DISMISS


       Relator R. Wayne Johnson filed this original proceeding seeking a writ of mandamus

directed to respondent, the Honorable John B. Board. We determined relator had failed

to remit the required filing fee or submit an affidavit of inability to pay costs in compliance

with Rule of Appellate Procedure 20.1(b). In a September 15, 2006 order we directed

relator to pay the fee or submit an affidavit meeting the requirements of Rule 20.1(b) within

15 days. On September 29, 2006 the court extended the deadline to October 6, 2006, and

reminded relator the failure to comply would make his petition subject to dismissal.


       Within the time set by the court, relator filed a motion to withdraw his petition for writ

of mandamus “without prejudice.” Finding relator does not seek to prosecute his petition,

and having yet taken no other action with respect to relator’s compliance with our
September 15 order, we grant relator’s motion and dismiss the proceeding. Tex. R. App.

P. 42.1, 5, 2.




                                              Per Curiam




                                          2